Title: From Thomas Jefferson to John Banister, Sr., 6 August 1787
From: Jefferson, Thomas
To: Banister, John, Sr.



Dear Sir
Paris Aug. 6. 1787.

On the receipt of your favor of May 6. I communicated to M. de Vernon so much of it as concerned him. I now inclose you his answer, and will pray you to do the best you can for him. I hope your son has found the air of his native country agrees with him.  I am sure you will have found him to have laid in a store of observation and wisdom in his journey.—War or peace is the question here. Peace I believe. Yet a hasty order from the king of Prussia to march 20,000 men to revenge what he calls an insult to his sister embarrasses England and France, both of which are desirous to avoid war, yet both determined to meet it, and in opposition to each other, if the Dutch difficulties cannot be arranged. This is the sum of the news of this country, and as my courier parts at daybreak and I am to be up all night writing letters, you will pardon me I know for concluding here, with what I wish I could express to you in person, all my wishes for your happiness, and the sentiments of sincere esteem with which I am dear Sir Your friend & servt,

Th. Jefferson

